--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



EMPLOYMENT AGREEMENT


 
This Employment Agreement (the “Agreement”) is entered into as of this 23rd day
of April, 2007 by and between Chembio Diagnostics, Inc., a Nevada corporation
(the “Company”), and Javan Esfandiari (“Employee”) and to be effective as of
March 5, 2007 (the “Effective Date”). Employee and the Company are sometimes
referred to individually as a “Party” and collectively as the “Parties”.
 
In consideration of the mutual covenants, promises and agreements herein
contained, the Company and Employee hereby covenant, promise and agree to and
with each other as follows:
 
1.  Employment. The Company shall employ Employee and Employee shall perform
services for and on behalf of the Company upon the terms and conditions set
forth in this Agreement.


2.  Positions and Duties of Employment. Employee shall be required to devote his
full energy, skill and best efforts as required to the furtherance of his
managerial duties with the Company as the Company’s Senior Vice President of
Research and Development. While serving in such capacities, Employee shall have
the responsibilities, duties, obligations, rights, benefits and requisite
authority as is customary for his position and as may be determined by the
Company’s Board of Directors (the “Board”).
 
Employee understands that his employment as Senior Vice President of Research
and Development of the Company involves a high degree of trust and confidence,
that he is employed for the purpose of furthering the Company’s reputation and
improving the Company’s operations and profitability, and that in executing this
Agreement he undertakes the obligations set forth herein to accomplish such
objectives. Employee agrees that he shall serve the Company fully, diligently,
competently and to the best of his ability. Employee certifies that he fully
understands his right to discuss this Agreement with his attorney, that he has
availed himself of this right to the extent that he desires, that he has
carefully read and fully understands this entire Agreement, and that he is
voluntarily entering into this Agreement.
 
3. Duties. Employee shall perform the following services for the Company:
 
   (a)  Employee shall serve as Senior Vice President of Research and
Development of the Company, or in such other position as determined by the
Board, and in those capacities shall work with the Company to pursue the
Company’s plans as directed by the Board.
 
(b)  Employee shall perform duties with the functions of an officer of the
Company, subject to the direction of the Board.
  
 
1

--------------------------------------------------------------------------------

 
(c)  During the Term (as defined in Section 4 below) of this Agreement, Employee
shall devote substantially all of Employee’s business time to the performance of
Employee’s duties under this Agreement. Without limiting the foregoing, Employee
shall perform services on behalf of the Company for at least forty hours per
week, and Employee shall be reasonably available at the request of the Company
at other times, including weekends and holidays, to meet the needs and requests
of the Company’s customers.


(d)  During the Term, Employee will not engage in any other activities or
undertake any other commitments that conflict with or take priority over
Employee’s responsibilities and obligations to the Company and the Company’s
customers, including without limitation those responsibilities and obligations
incurred pursuant to this Agreement.
 
 
4.  Term. Unless terminated earlier as provided for in this Agreement, the term
of this Agreement shall be for three years, commencing on the Effective Date and
ending on the third anniversary of the Effective Date (the “Term”). If the
employment relationship is terminated by either Party, Employee agrees to
cooperate with the Company and with the Company’s new management with respect to
the transition of the new management in the operations previously performed by
Employee. Upon Employee’s termination, Employee agrees to return to the Company
all Company documents (and all copies thereof), any other Company property in
Employee’s possession or control, and any materials of any kind that contain or
embody any proprietary or confidential material of the Company.
 
5.  Base Salary. As compensation for the services to be performed by Employee
during the Term, Company shall pay Employee a base salary payable in accordance
with the Company’s customary payroll practices (the “Base Salary”), at the
following annual rates:


(a)  For the period from the Effective Date to the first anniversary of the
Effective Date (the “First Anniversary”), $185,000.00 per year.


(b)  For the period from the First Anniversary of the Effective Date to the
second anniversary of the effective date (the “Second Anniversary”), $210,00.00
per year.


(c)  For the period from the Second Anniversary of the Effective Date to the
third anniversary of the Effective Date, $235,000.00 per year.


6.  DPP Cash Bonus.


(a)  In respect to the services to be performed by Employee hereunder, the
Company shall pay to Employee additional incentive cash compensation for
calendar year 2007 (“2007”), calendar year 2008 (“2008”) and calendar year 2009
(“2009”) up to the maximum amount of thirty-seven and one-half (37.5%) percent
of Employee’s Calendar Year Base Salary (as hereinafter defined) for each of
2007, 2008 and 2009 (each, a “DPP Cash Bonus”) based upon the performance of the
Company’s Dual Path Platform (“DPP”) Technology during 2007, 2008 and 2009 (the
“DPP Technology Performance”), which is directly related to the achievement of
certain DPP Technology annual revenue targets budgeted by management of the
Company for 2007, 2008 and 2009 (each a “DPP Revenue Target”). Employee
acknowledges that he is aware of the DPP Revenue Target for 2007, and
acknowledges and accepts the DPP Revenue Target for 2008 and 2009 will be solely
determined by the Company subsequent to the Effective Date. The amount of the
DPP Cash Bonus, if any, to be earned by Employee for each of 2007, 2008 and 2009
shall be determined in the following manner:


 
2

--------------------------------------------------------------------------------

 
(i)  If the Actual DPP Revenue Amount (as defined below) exceeds the DPP Revenue
Target for the year under consideration (i.e., either 2007, 2008 or 2009), the
Company shall pay to Employee the full DPP Cash Bonus for such year, which shall
equal thirty-seven and one-half (37.5%) percent of Employee’s Calendar Year Base
Salary for such year;


(ii)  If the Actual DPP Revenue Amount is seventy-five (75%) percent or less
than the DPP Revenue Target for the year under consideration, Employee shall not
receive any DPP Cash Bonus for such year; provided, however, that,
notwithstanding the foregoing, if the Actual DPP Revenue Amount is between fifty
(50%) percent and seventy-five (75%) percent of the DPP Target for the year
under consideration, the Company shall pay to Employee a DPP Cash Bonus for such
year equal to $10,000, which DPP Cash Bonus shall not reduce any Discretionary
Cash Bonus (as such term is defined in Section 7 below) that the Company may
award to Employee pursuant to Section 7 of this Agreement; and
  
(iii)  If the Actual DPP Revenue Amount is between seventy-six (76%) percent and
one hundred (100%) percent of the DPP Revenue Target for the year under
consideration, the Company shall pay to Employee a DPP Cash Bonus for such year
equal to one and one-half (1.5%) percent of Employee’s Calendar Year Base Salary
for each full (and only full) one (1%) percent (up to a maximum of twenty-five
(25%) percent) by which Actual DPP Revenue exceeds seventy-five (75%) percent of
the appropriate DPP Revenue Target. For example, if (A) Employee’s Calendar Year
Base Salary for 2007 is $180,000, the maximum DPP Cash Bonus Employee may earn
for 2007 is $67,500 (i.e., thirty-seven and one-half (37.5%) percent multiplied
by $180,000); and (B) Actual DPP Revenue is $80 and the DPP Revenue Target for
2007 is $100, the Company would have achieved eighty (80%) percent of the DPP
Revenue Target for 2007; then (C) Employee would be entitled to $13,500 as his
DPP Cash Bonus for 2007, or 5/25 or twenty (20%) percent, of the maximum $67,500
DPP Cash Bonus available to be earned by Employee for 2007.


(b)  For purposes of this Agreement, the following terms shall have the
following meanings:


(i)  “Calendar Year Base Salary” means, for the year under consideration,
Employee’s actual gross base salary for such year as reported on the Internal
Revenue Service (“IRS”) Form W-2 Wage and Tax Statement provided by the Company
to Employee for such year; and


(ii)  “Actual DPP Revenue” means, for the year under consideration, the
Company’s product, license and royalty revenue for its DPP Technology as solely
determined by the Company in accordance with generally accepted accounting
principles, consistently applied.

 
 
3

--------------------------------------------------------------------------------

 
(c)  The calculation as to the amount of the DPP Cash Bonus, if any, to be paid
by the Company to Employee for 2007, 2008 and 2009 shall be completed by the
Company within ten (10) days after the filing by the Company of its Annual
Report on Form 10-KSB (“10-K”) for the relevant year. The DPP Cash Bonus, if
any, shall be paid by the Company to Employee promptly after the completion of
each such calculation.


7.  Discretionary Cash Bonus. Subject to the recommendation of the Company’s
chief executive officer, but in the sole and absolute discretion of the Board or
the Compensation Committee of the Board, the Company may award Employee a
discretionary cash bonus of up to a maximum of twelve and one-half (12.5%)
percent of the Employee’s Calendar Year Base Salary for each calendar year
during the Term (“Discretionary Cash Bonus”). Any Discretionary Cash Bonus
awarded by the Company to Employee hereunder shall be paid within ten (10) days
after the filing by the Company of its 10-K for the relevant year.
 
8.  Base Stock Grant. In recognition of Employee’s importance and value to the
Company and as an inducement for Employee to enter into this Agreement, but
subject in all respects to the terms and conditions of this Agreement,
including, without limitation, the vesting schedule set forth below and the
provisions of Section 10 herein, the Company hereby grants to Employee on the
date of this Agreement (for purposes of this Section 8, the “Stock Grant Date”),
200,000 shares (the “Base Shares” and together with the DPP Bonus Shares (as
hereinafter defined), if any, the “Shares”) of the Company’s common stock, $0.01
par value per share (the “Common Stock”). The purchase price for the Base Shares
is $0. One Hundred Thousand (100,000) of the Base Shares shall vest immediately
on the Stock Grant Date. Subject to the terms and conditions of this Agreement,
the remaining One Hundred Thousand (100,000) of the Base Shares (the “Restricted
Base Shares”) shall vest as follows:


(a)  Fifty Thousand (50,000) Shares on the First Anniversary; and


(b)  Fifty Thousand (50,000) Shares on the Second Anniversary.


Subject to Section 10(i) hereof, certificates representing the Base Shares shall
be issued immediately and delivered by the Company to Employee promptly after
each vesting date. There shall be no proportionate or partial vesting of the
Base Shares between the aforesaid vesting dates.
 


 
4

--------------------------------------------------------------------------------

 


9.  DPP Bonus Stock Grant.
 
(a)  In respect of the services to be performed by Employee hereunder, the
Company shall grant to Employee up to the additional maximum amount of 50,000
shares of Common Stock (the “DPP Bonus Shares”) for 2007 and 2008 based upon the
DPP Technology Performance. The number of DPP Bonus Shares, if any, to be
granted to Employee for each of 2007 and 2008 shall be determined in the
following manner:


(i)  If the Actual DPP Revenue Amount exceeds the DPP Revenue Target for the
year under consideration (i.e., either 2007 or 2008), the Company shall grant to
Employee the full 50,000 DPP Bonus Shares for such year;


(ii)  If the Actual DPP Revenue is seventy-five (75%) percent or less than the
DPP Revenue Target for the year under consideration, Employee shall not receive
any DPP Bonus Shares for such year; and


(iii)  If the Actual DPP Revenue is between seventy-six (76%) percent and one
hundred (100%) percent of the DPP Revenue Target for the year under
consideration, the Company shall grant to Employee, 2,000 DPP Bonus Shares for
each full (and only full) one (1%) percent (up to a maximum of twenty-five (25%)
percent) by which Actual DPP Revenue exceeds seventy-five (75%) percent of the
appropriate DPP Revenue Target. For example, if Actual DPP Revenue is $80 for
2007, and the DPP Revenue Target is $100 for 2007, the Company would have
achieved eighty (80%) percent of the DPP Revenue Target for 2007 which would
entitle Employee to 10,000 DPP Bonus Shares, or 5/25 or twenty (20%) percent, of
the maximum 50,000 DPP Bonus Shares available to be earned by Employee for 2007.


(b)  The calculation as to the number of DPP Bonus Shares, if any, to be granted
by the Company to Employee for 2007 and 2008 shall be completed by the Company
within ten (10) days after the filing by the Company of its 10-K for the
relevant year. Subject to Section 10(i) hereof, certificates representing the
DPP Bonus Shares earned by Employee, if any, shall be issued and delivered by
the Company to Employee promptly after the completion of each such calculation.


10.  Certain Provisions Relating to the Shares and the Restricted Shares.


(a)  Restrictions on Transfer. Employee shall not sell, transfer, pledge,
hypothecate, assign or otherwise encumber and dispose of the Restricted Shares,
except as set forth in this Agreement. Any attempted sale, transfer, pledge,
hypothecation, assignment or other disposition of the Restricted Shares in
violation of this Agreement shall be void and of no effect and the Company shall
have the right to disregard the same on its books and records and to issue “stop
transfer” instructions to its transfer agent. The provisions of this Section
10(a) shall cease to apply to the Restricted Shares on the date such Shares
become vested hereunder.


 
5

--------------------------------------------------------------------------------

 
(b)  Forfeiture; Immediate Vesting. If Employee’s employment is terminated by
Employee at any time other than during the six (6) month period immediately
following a Change of Control (as such term is hereinafter defined) or by the
Company for Cause (as such term is hereinafter defined), then Employee will
forfeit, without compensation, any and all Restricted Shares that are unvested
as of the date of termination of Employee’s employment. In the event of a Change
of Control, or in the event the Company terminates Employee’s employment
hereunder without his consent for a reason other than Cause, then all of the
Restricted Shares shall vest immediately.


(c)  Adjustments. In the event of any stock dividend, split up, split-off,
spin-off, distribution, recapitalization, combination or exchange of shares,
merger, consolidation, reorganization or liquidation or the like, the Restricted
Shares shall be adjusted on the same basis as other shares of Common Stock.


(d)  Taxes; Section 83(b) Election. Employee acknowledges that it is Employee’s
sole responsibility and not the Company’s, to file timely and properly any
election under Section 83(b) of the Internal Revenue Code of 1986, as amended
(the “Code”), and any corresponding provisions of the state tax laws, if
Employee wishes to utilize such election. Employee further acknowledges that (i)
no later than the date on which any Shares shall have been granted to Employee
hereunder, Employee shall pay to the Company, or make arrangements satisfactory
to the Company regarding payment of, any federal, state or local income or other
taxes of any kind required by law to be withheld with respect to any such
Shares; (ii) the Company shall, to the extent permitted by law, have the right
to deduct from any payment of any kind otherwise due to Employee any federal,
state or local income or other taxes of any kind required by law to be withheld
with respect to any Shares which shall have been granted by the Company
hereunder, including that the Company may, but shall not be required to, sell a
number of Shares sufficient to cover applicable withholding taxes; and (iii) in
the event that Employee does not satisfy (i) above on a timely basis, the
Company may, but shall not be required to (and shall not to the extent it would
violate the Sarbanes-Oxley Act), pay such required withholding and treat such
amount as a demand loan to Employee at the maximum rate permitted by law, with
such loan, at the Company’s sole discretion and provided the Company so notifies
Employee within thirty (30) days of the making of the loan, secured by the
Shares and any failure by Employee to pay the loan upon demand shall entitle the
Company to all of the rights at law of a creditor secured by the Shares. The
Company may hold as security any certificates representing any Shares and, upon
demand of the Company, Employee shall deliver to the Company any certificates in
Employee’s possession representing Shares together with a stock power duly
endorsed in blank.


(e)  Legends. All certificates representing the Shares shall have endorsed
thereon the following legends:


(i) “THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.
THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE
OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED.”


 
6

--------------------------------------------------------------------------------

 
(ii)  Any legend required to be placed thereon by applicable blue sky laws or
other law of any state or securities law.
 
(f)  Securities Representations. The Shares are being issued to Employee in
reliance upon the following express representations and warranties: (i) the
Shares are being acquired for Employee’s own account and not with a view to, or
for sale with, the distribution thereof, nor with any present intention of
distributing or selling any such Shares; (ii) Employee has been advised that he
may be an “affiliate” within the meaning of Rule 144 under the Securities Act of
1933 (the “Act”) and in this connection the Company is relying in part on
Employee’s representations set forth in this paragraph; (iii) if Employee is an
affiliate, the Shares must be held and sold only pursuant to any available
exemption from any applicable resale restrictions or until the Company files a
registration statement (or a “re-offer prospectus”) with regard to such Shares
and the Company is under no obligation to register the Shares (or to file a
“re-offer prospectus”); (iv) the transfer of Shares has not been registered
under the Act, and the Shares must be held indefinitely unless subsequently
registered under the Act or an exemption from such registration is available and
the Company is under no obligation to register the Shares; and (v) if Employee
is an affiliate, Employee understands that the exemption from registration under
Rule 144 will not be available unless (i) a public trading market then exists
for the Shares of the Company; (ii) adequate information concerning the Company
is then available to the public; and (z) other terms and conditions of Rule 144
or any exemption therefrom are complied with and that any sale of the Shares may
be made only in limited amounts in accordance with such terms and conditions.


(g)  Not an Employment Agreement. The issuance of the Shares hereunder does not
constitute an agreement by the Company to continue to employ Employee during the
entire, or any portion of, the Term, including, but not limited to, any period
during which the Restricted Shares are unvested.


(h)  Attorney-in-Fact Status. The Company, its successors and assigns, is hereby
appointed Employee’s attorney-in-fact, with full power of substitution, for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instruments which such attorney-in-fact may deem necessary or
advisable to accomplish the purposes hereof, which appointment as
attorney-in-fact is irrevocable and coupled with an interest. Upon the Board’s
request, Employee will deliver to the Company a duly signed stock power,
endorsed in blank, relating to the Restricted Shares, solely to enable the
Company to retire or cancel the Restricted Shares upon forfeiture in accordance
with this Agreement.


(i)  Uncertificated Shares. Notwithstanding anything else herein, the Board may,
in its sole and absolute discretion and in accordance with Nevada law, issue the
Shares in the form of uncertificated shares of Common Stock. Such uncertificated
shares shall be credited to a book entry account maintained by the Company (or
its designee) on Employee’s behalf. If thereafter, certificates are issued with
respect to the uncertificated Shares, such issuance and delivery of certificates
shall be in accordance with the applicable terms of this Agreement.


 
7

--------------------------------------------------------------------------------

 
11.  Stock Option Grant.


(a)  Grant of Stock Options. In further recognition of Employee’s importance and
value to the Company and as an additional inducement for Employee to enter into
this Agreement, but subject in all respects to the terms and conditions of this
Agreement, including, without limitation, the vesting schedule set forth below,
and the Company’s 1999 Equity Incentive Plan (the “Plan”) and the Company’s form
of Stock Option Agreement annexed hereto as Exhibit A, the Company hereby grants
to Employee on the date of this Agreement (for purposes of this Section 11, the
“Stock Option Grant Date”), stock options to purchase 300,000 shares of Common
Stock (the “Options”), which are intended to be incentive stock options under
the Plan and within the meaning of Section 422 of the Code. The price per share
of the Options shall be equal to the Fair Market Value (as such term is defined
below) of the Common Stock on the Stock Option Grant Date. For purposes of this
Agreement, the term “Fair Market Value” shall mean the closing price of the
Common Stock on the Stock Option Grant Date on the OTC Bulletin Board, as
reported by the National Association of Securities Dealers Automated Quotation
System (“NASDAQ”) or NASDAQ’s successor. One hundred thousand (100,000) of the
Options shall vest immediately on the Stock Option Grant Date. Subject to the
terms and conditions of this Agreement, the remaining 200,000 Options (the
“Restricted Options”) shall vest as follows:


(i)  One Hundred Thousand (100,000) Options on the First Anniversary; and


(ii)  One Hundred Thousand (100,000) Options on the Second Anniversary.


(b)  No Proportionate or Partial Vesting. There shall be no proportionate or
partial vesting of the Restricted Options between the vesting dates set forth in
subparagraph 11(a) above.


(c)  Restrictions on Transfer. Employee shall not exercise, sell, transfer,
pledge, hypothecate, assign or otherwise encumber or dispose of the Restricted
Options, except as set forth in this Agreement. Any attempted exercise, sale,
transfer, pledge, hypothecation, assignment or other disposition of the
Restricted Options in violation of this Agreement shall be void and of no
effect. The provisions of this Section 11(c) shall cease to apply to the
Restricted Options on the date such Options become vested hereunder.


(d)  Forfeiture; Immediate Vesting. If Employee’s employment is terminated by
Employee at any time other than during the six (6) month period immediately
following a Change of Control or by the Company for Cause, then Employee will
forfeit, without compensation, any and all Restricted Options that are unvested
as of the date of termination of Employee’s employment. In the event of a Change
of Control or in the event the Company terminates Employee’s employment
hereunder without his consent for a reason other than Cause, then all of the
Restricted Options shall vest immediately.


 
8

--------------------------------------------------------------------------------

 
12.  Certain Additional Provisions Relating to Compensation and
Other Employee Benefits.


(a)  If Employee is eligible, the Company shall include Employee in any profit
sharing plan, executive stock option plan, pension plan, retirement plan,
medical and/or hospitalization plan, and/or any and all other benefit plans,
except for disability and life insurance, which may be placed in effect by the
Company for the benefit of the Company’s executive officers during the Term.
Except for the fact that the Company at all times shall provide Employee with
all or at least a portion of Employee’s medical and/or hospitalization
insurance, which shall not be less than that afforded to the Company’s other
executive officers, nothing in this Agreement shall limit (i) the Company’s
ability to exercise the discretion provided to it under any such benefit plan,
or (ii) the Company’s discretion to adopt, not adopt, amend or terminate any
such benefit plan at any time.


(b)  Employee shall be entitled to four (4) weeks vacation leave for each year
of the Term, as well as sick leave, medical insurance coverage and any other
benefits consistent with the Company’s plans and policies in effect for the
Company’s executives from time to time. The Company may modify in its sole and
absolute discretion such benefits from time to time as it considers necessary or
appropriate. Up to two (2) weeks of Employee’s vacation may be carried forward
to the following year, and Employee acknowledges and agrees that any accrued
vacation earned by Employee in excess of such amount shall be extinguished on
the Effective Date.


(c)  During the Term, Employee shall be reimbursed for reasonable expenses that
are authorized by the Company and that are incurred by Employee for the benefit
of the Company in accordance with the standard reimbursement practices of the
Company. Any direct payment or reimbursement of expenses shall be made only upon
presentation of an itemized accounting conforming in form and content to
standards prescribed by the IRS relative to the substantiation of the
deductibility of business expenses.
 
(d)  During the Term, the Company shall reimburse Employee for all expenses
Employee incurs in connection with his use of a cellular telephone or
smart-phone as provided to all other executive officers of the Company.


(e)  During the Term, the Company shall provide Employee $400.00 per month, as
compensation for Employee’s cost of ownership or leasing of a vehicle to be used
for Company purposes.


 
9

--------------------------------------------------------------------------------

 
(f)  Any payments which the Company shall make to Employee pursuant to this
Agreement shall be reduced by standard withholding and other applicable payroll
deductions, including, without limitation, federal, state or local income or
other taxes, social security and medicare taxes, state unemployment insurance
deductions, state disability insurance deductions, and any other applicable tax
or deduction (collectively, any withheld taxes and deductions, “Deductions”).
 
13.  Confidentiality.


(a)  Employee hereby warrants, covenants and agrees that, without the prior
express written consent of the Company, and unless required by law, court order
or similar process, Employee shall hold in the strictest confidence, and shall
not disclose to any person, firm, corporation or other entity, any and all of
the Company’s information, including, for example, and without limitation, any
data related to (i) drawings, sketches, plans or other documents concerning the
Company’s business or development plans, customers or suppliers, and research
and development efforts; (ii) the Company’s development, design, construction or
sales and marketing methods or techniques; or (iii) the Company’s trade secrets
and other “know-how” or information not of a public nature, regardless of how
such information came to the custody of Employee (collectively, subsections (i),
(ii) and (iii) of this Section 13(a), “Information”). For purposes of this
Agreement, such Information shall include, but not be limited to, any
information regarding a formula, pattern, compilation, program, device, method,
technique or process that (A) derives independent economic value, present or
potential, not being generally known to, and not being readily ascertainable by
proper means by, other persons who can obtain economic value from its disclosure
or use, and (B) is the subject of Company efforts.


(b)  In the event Employee is required by law, court order or similar process to
disclose any Information, Employee shall provide immediate notice of such
obligatory disclosure prior to such disclosure, so that the Company, at its sole
option, may attempt to seek a protective order or other appropriate remedy to
preclude such disclosure.
 
   (c)  The warranty, covenant and agreement set forth in this Section 13 shall
not expire, shall survive this Agreement, and shall be binding upon Employee
without regard to the passage of time or any other event.
 
 
10

--------------------------------------------------------------------------------

 
14.  Non-Compete. Employee acknowledges and recognizes the highly competitive
nature of the Company’s business and that Employee’s duties hereunder justify
restricting Employee’s further employment following any termination of
employment. Employee further acknowledges and understands that the Company
recognizes Employee’s importance and value to the Company and thus has provided
Employee with the overall compensation package described hereunder in order to
induce Employee to enter into this Agreement. Accordingly, Employee agrees that
so long as Employee is employed by the Company, and (i) for a period of two (2)
years following the termination of this Agreement, Employee shall not induce or
attempt to induce any employee of the Company to leave the employ of the
Company, or in any way interfere with the relationship between the Company and
any other employee; (ii) for a period of one (1) year following the termination
of this Agreement, Employee, except when acting at the request of the Company on
behalf of or for the benefit of the Company, shall not induce customers, agents
or other sources of distribution of the Company’s business under contract or
doing business with the Company to terminate, reduce, alter or divert business
with or from the Company; and (iii) for a period of one (1) year following the
termination of this Agreement, Employee shall not, directly or indirectly,
either as a principal, agent, employee, employer, consultant, partner, member or
manager of a limited liability company, shareholder of a company that does not
have securities registered under the Securities Exchange Act of 1934 (the “1934
Act”), or a shareholder in excess of one (1%) percent of a company that has
securities registered under the 1934 Act, corporate officer or director, or in
any other individual or representative capacity, engage or otherwise participate
in any manner or fashion in any business that directly competes with the
business activities of the Company in or about any market in which the Company
is, or has publicly announced a plan for doing business. Employee further
covenants and agrees that the restrictive covenant set forth in this paragraph
is reasonable as to duration, terms, and geographical area and that the same
protects the legitimate interests of the Company, imposes no undue hardship on
Employee, and is not injurious to the public. The covenant set forth under (ii)
above shall not apply if Employee’s employment is terminated within twelve (12)
months of a Change in Control. Ownership by Employee, for investment purposes
only, of less than one (1%) percent of any class of securities of a corporation
if said securities are listed on a national securities exchange or registered
under the 1934 Act shall not constitute a breach of the covenant set forth under
(ii) above. It is the desire and intent of the Parties that the provisions of
this paragraph be enforced to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought.
Accordingly, if any particular portion of this paragraph shall be adjudicated to
be invalid or enforceable, this paragraph shall be deemed amended to apply in
the broadest allowable manner and to delete therefrom the portion adjudicated to
be invalid or unenforceable, such amendment and deletion to apply only with
respect to the operation of this paragraph in the particular jurisdiction in
which that adjudication is made.
 
 
11

--------------------------------------------------------------------------------

 
 15.  Termination.
 
   (a)  If Employee’s employment is terminated by the Company without Cause, or
if Employee terminates his employment for Reasonable Basis (as defined below),
then the Company shall, in exchange for Employee’s execution of a general
release and waiver of claims against the Company as of the termination date in a
form reasonably acceptable to the Company, continue to pay as severance
Employee’s Base Salary for a period of twelve (12) months following the date
such general release and waiver of claims is executed. Such payments shall be
made in accordance with the Company’s customary payroll practices, and shall be
subject to all applicable Deductions. In the event of any such termination set
forth in this Section 15(a), Employee will not be entitled to any additional
cash compensation or benefits beyond what is provided in the first sentence of
this Section 15(a); provided, however, that in the event any termination set
forth in this Section 15(a) shall occur during either 2007, 2008, or 2009,
Employee shall continue to be entitled to receive a DPP Cash Bonus for the year
of termination (in accordance with the calculation and timing of payment
procedures set forth in Section 6(c) hereof), which DPP Cash Bonus, if any,
shall be prorated based upon the length of time Employee was employed by the
Company during the year of termination in the following manner: (w) if Employee
was employed by the Company through the end of the Company’s third fiscal
quarter, the Company shall pay Employee the full DPP Cash Bonus, if any, for
such year; (x) if Employee was employed by the Company through the end of the
Company’s second fiscal quarter, but Employee’s employment with the Company
terminated prior to the end of the Company’s third fiscal quarter, the Company
shall pay Employee ninety (90%) percent of the DPP Cash Bonus, if any, for such
year; (y) if Employee was employed by the Company through the end of the
Company’s first fiscal quarter, but Employee’s employment with the Company
terminates prior to the end of the Company’s second fiscal quarter, the Company
shall pay Employee sixty (60%) percent of the DPP Cash Bonus, if any, for such
year; and (z) if Employee’s employment with the Company terminates prior to the
end of the Company’s first fiscal quarter, the Company shall pay Employee thirty
(30%) of the DPP Cash Bonus, if any, for such year.
 
    (i)  For purposes of this Agreement, “Cause” shall mean that the Board,
acting in good faith based upon the information then known to the Company,
determines that Employee has engaged in or committed any of the following: (A)
willful misconduct, gross negligence, theft, fraud, or other illegal conduct;
(B) refusal or unwillingness to perform Employee’s duties; (C) performance by
Employee of Employee’s duties determined by the Board to be inadequate in a
material respect; (D) breach of any applicable non-competition provision,
confidentiality provision or other proprietary information or inventions
agreement between Employee and the Company; (E) inappropriate conflict of
interest; (F) insubordination; (G) failure to follow the directions of the Board
or any committee thereof; (H) any other material breach of this Agreement. In
addition, an indictment or conviction of any felony, or any entry of a plea of
nolo contendre, under the laws of the United States or any State shall be
considered “Cause” hereunder. “Cause” shall be specified in a notice of
termination to be delivered by the Company to Employee no later than the date as
of which termination is effective.
  
(ii)  For purposes of this Agreement, “Reasonable Basis” shall mean (A) a
material breach of this Agreement by the Company, provided, however, that
Employee shall provide written notice to the Company of any alleged material
breach, and any alleged material breach will only be considered a material
breach if the Company fails to cure such breach within thirty days after
receiving notice of such breach; (B) termination of Employee’s employment by the
Company without Cause during the term hereof; (C) a reduction in Employee’s
salary, except to the extent that a majority of the other executive officers of
the Company incur reductions of salary that average no less than the percentage
reduction incurred by Employee; or (D) termination of Employee’s employment by
Employee within six (6) months after a “Change Of Control,” which is defined as
any of the following:
 
 
12

--------------------------------------------------------------------------------

 
(1)  any consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation, other than a merger of the Company in which
the holders of the Company’s voting common stock immediately prior to the merger
own a majority of the voting common stock of the surviving corporation
immediately after the merger;
 
(2)  any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all the assets of the Company;
 
(3)  any approval by the stockholders of the Company of any plan or proposal for
the liquidation or dissolution of the Company;
 
(4)  the acquisition by any person or entity, or any group of persons and/or
entities of a majority of the stock entitled to elect a majority of the
directors of the Company; or
 
(5)  subject to applicable law, in a Chapter 11 bankruptcy proceeding, the
appointment of a trustee or the conversion of a case involving the Company to a
case under a Chapter 7 bankruptcy proceeding.
 
   (b)  In the event that Employee’s employment with the Company is terminated
for Cause, by reason of Employee’s death or disability, or due to Employee’s
resignation or voluntary termination (other than for a Reasonable Basis), then
all compensation (including, without limitation, any Base Salary, and the right
to receive DPP Bonus Shares, DPP Cash Bonuses, and discretionary Cash Bonuses)
and benefits, and the vesting of any unvested Restricted Base Shares or
Restricted Options, will cease as of the effective date of such termination, and
Employee shall receive no severance benefits, or any other compensation;
provided that Employee shall be entitled to receive all compensation earned and
all benefits and reimbursements due through the effective date of termination.
  
(c)  Employee agrees that the payments contemplated by this Agreement shall
constitute the exclusive and sole remedy for any termination of employment, and
Employee covenants not to assert or pursue any other remedies, at law or in
equity, with respect to any termination of employment.
 
   (d)  Any Party terminating this Agreement shall give prompt written notice to
the other Party hereto advising such other Party of the termination of this
Agreement stating in reasonable detail the basis for such termination (the
“Notice of Termination”). The Notice of Termination shall indicate whether
termination is being made for Cause (if the Company has terminated the
Agreement) or for a Reasonable Basis (if Employee has terminated the Agreement).
 
16.  Remedies. If there is a breach or threatened breach of any provision of
Section 13 or Section 14 of this Agreement, the Company will suffer irreparable
harm and shall be entitled to an injunction restraining Employee from such
breach. Nothing herein shall be construed as prohibiting the Company from
pursuing any other remedies for such breach or threatened breach.
 
 
13

--------------------------------------------------------------------------------

 
17.  Severability. It is the clear intention of the Parties to this Agreement
that no term, provision or clause of this Agreement shall be deemed to be
invalid, illegal or unenforceable in any respect, unless such term, provision or
clause cannot be otherwise construed, interpreted, or modified to give effect to
the intent of the Parties and to be valid, legal or enforceable. The Parties
specifically charge the trier of fact to give effect to the intent of the
Parties, even if in doing so, invalidation of a specific provision of this
Agreement is required to make the Agreement consistent with the foregoing stated
intent. In the event that a term, provision, or clause cannot be so construed,
interpreted or modified, the validity, legality and enforceability of the
remaining provisions contained herein and other application(s) thereof shall not
in any way be affected or impaired thereby and shall remain in full force and
effect.

18.  Waiver of Breach. The waiver by the Company or Employee of the breach of
any provision of this Agreement by the other Party shall not operate or be
construed as a waiver of any subsequent breach by that Party.
 
19.  Entire Agreement. This document contains the entire agreement between the
Parties and supersedes all prior oral or written agreements, if any, concerning
the subject matter hereof (including, without limitation, that certain
Employment Agreement, dated as of May 5, 2004, between the Company and Employee)
or otherwise concerning Employee’s employment by the Company (except for options
to purchase shares of the Company’s restricted stock previously granted to
Employee). This Agreement may not be changed orally, but only by a written
agreement signed by both Parties.
 
20.  Governing Law. This Agreement, its validity, interpretation and
enforcement, shall be governed by the laws of the State of New York, excluding
conflict of laws principles. Employee hereby expressly consents to personal
jurisdiction in the state and federal courts located in Long Island, NY for any
lawsuit filed there against him by the Company arising from or relating to this
Agreement.
  
21.  Notices. Any notice pursuant to this Agreement shall be validly given or
served if that notice is made in writing and delivered personally or sent by
certified mail or registered, return receipt requested, postage prepaid, to the
following addresses:
 
If to Company:   Chembio Diagnostics, Inc.
3661 Horseblock Road, Suite A
Medford, NY 11763
Attention: President


If to Employee:  To the address for Employee set forth below his signature.
 
All notices so given shall be deemed effective upon personal delivery or, if
sent by certified or registered mail, five business days after date of mailing.
Either Party, by notice so given, may change the address to which his or its
future notices shall be sent.
 
 
14

--------------------------------------------------------------------------------

 
22.  Assignment and Binding Effect. This Agreement shall be binding upon
Employee and the Company and shall benefit the Company and its successors and
assigns. This Agreement shall not be assignable by Employee.
 
23.  Headings. The headings in this Agreement are for convenience only; they
form no part of this Agreement and shall not affect its interpretation.
 
24.  Construction. Employee represents he has (a) read and completely
understands this Agreement and (b) had an opportunity to consult with such legal
and other advisers as he has desired in connection with this Agreement. This
Agreement shall not be construed against any one of the Parties.
 
25.  Insurance. The Company is to maintain directors’ and officers’ insurance in
an amount reasonably determined by the Board.


IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed the
day and year first above written.




 
Employee:      Company:

 
Chembio Diagnostics, Inc.
 


___________________________    By: ___________________________
Javan Esfandiari, Individually    Lawrence A. Siebert, President
1 Bowen Place
Stonybrook, NY 11790
 
 
15

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 